Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/635,192 filed on January 30, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on August 30, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on June 11, 2021. Applicant has amended claims 1-3, 11 and 14, and has added new claims 15-19. Claims 1-5, 11 and 14-19 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on August 30, 2021 have been fully considered.
With respect to rejection of claim 1 under 35 U.S.C. 112(a)(2) as being anticipated by Yu et al., US 2017/0347093 A1, applicant’s arguments, on pp. 5-7 of arguments, are directed to the amendments made to claim 1 submitted on August 30. 2021. While the examiner respectfully disagrees with applicant’s arguments, a new 
With respect to rejection of dependent claims 2-5, 11 and 14, applicant bases his/her arguments on alleging that the amended version of claim 1, which has not yet been examined, is allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-5, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2017/0347093 A1 (hereinafter “Yu”) in view of Panusopone et al., US 2018/0184103 A1 (hereinafter “Panusopone”).
With respect to claim 1, Yu discloses a method of partitioning video data for video coding [par. 4], the method comprising: specifying a quad tree binary tree type for a coding tree block [FIG. 3, CU 102, par. 28: “After quadtree splitting and binary tree splitting, the blocks represented by the QTBT's leaf nodes represent the final CUs 102 to be coded”]; partitioning the coding tree block into one or more first coding blocks [FIG. 3] based on the quad tree binary tree type, in a case that the quad tree binary tree one of the one or more first coding blocks is an intra prediction type when the coding tree block in included in an inter slice [par. 28: “for an inter slice a CU 102 can have Coding Blocks (CBs) for different color components, such as such as one luma CB and two chroma CBs”]; and partitioning the luma channel for the one of the one or more first coding blocks associated with the intra prediction mode into second coding blocks, in a case that the prediction type is the intra prediction type [FIG. 3, par. 28]. While Yu discloses all the limitations of the claim, in case applicant disagrees with the examiner’s reading of Yu’s disclosure, it is noted that Panusopone discloses specifying whether a prediction type for one of the one or more first coding blocks is an intra prediction type when the coding tree block in included in an inter slice [par. 29: “For inter slices or slices or full frames coded with inter prediction, different partitioning structures can be used for luma and chroma components. For example, for an inter slice a CU 102 can have coding blocks for different color components, such as such as one luma CB and two chroma CBs. For intra slices or slices or full frames coded with intra prediction, the partitioning structure can be the same for luma and chroma components” where “prediction type” may be either interpreted to mean: a) “inter prediction” as one type and “intra prediction” as another type; or b) various types of intra prediction modes. Both of these are disclosed by Yu in par. 28 and FIG. 5 as well as by Panusopone, par. 31 and FIG. 5]. 
With respect to claim 2, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein the inter slice is one of a P slice and a B slice [pars. 28, 32 – inter prediction covers both P and B predictions based on prediction based on a previous frame/slice or a future frame/slice].
With respect to claim 3, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein the prediction type is specified by using a coding block size being represented by multiplying a coding block width by a coding block height [FIG. 7C, par. 78: “reference samples are denoted Rx,y with (x,y) having its origin one pixel above and to the left of the block's top left corner, and Px,y denotes a predicted sample value at position (x,y). Thus, each of reference samples Rx,y is used in prediction to obtain predicted samples Px,y for a block of size NxN samples”].
With respect to claim 4, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein the prediction type is specified by using a separate tree flag specifying whether the intra prediction type is used [par. 110: “Overhead bit(s) may signal in the bitstream which reference line is to be used for intra predictor generation. For example, a syntax element, such as a flag, may signal which reference tier is chosen for an intra directional mode”].
With respect to claim 5, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein the prediction type is specified by using a split 
With respect to claim 11, the claim is drawn to a device comprising one or more processors that performs a series of steps that are commensurate in scope with steps of claim 1. Furthermore, Yu discloses a device performing said steps [FIG. 13] comprising processors [par. 126]. Therefore, claim 11 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, the claim is drawn to a decoding device comprising one or more processors that performs a series of steps that are commensurate in scope with steps of claims 1. Furthermore, Yu discloses a decoding device performing said steps [FIG. 13, video decoder 30] comprising processors [par. 126]. Therefore, claim 14 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein receiving a prediction mode flag [par. pars. 27, 110] indicating the prediction type for the one of the one or more first coding blocks [par. 110] and determining, based on the prediction mode flag, whether the luma channel for the one of the one or more first coding blocks is further partitioned into the 
With respect to claim 16, Yu, in view of Panusopone, disclose all of the limitations in claim 1 and further discloses wherein determining whether the prediction type is the intra prediction type for specifying whether the luma channel for the one of the one or more first coding blocks is partitioned into the second coding blocks when the coding tree block is included in the inter slice [pars. 27-28, 110 – see comments under the above rejection of claim 15].
With respect to claim 17, Yu, in view of Panusopone, disclose all of the limitations in claim 1. Furthermore, Panusopone discloses wherein partitioning the chroma channel for the one of the one or more first coding blocks associated with the intra prediction mode into one or more third coding blocks, in a case that the prediction type is the intra prediction type [par. 29]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 18, Yu, in view of Panusopone, disclose all of the limitations in claim 1. Furthermore, Panusopone discloses wherein the second coding blocks are generated by a partitioning structure and the one or more third coding blocks .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 19, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
 “partitioning the one the of one or more first coding blocks based on two different partitioning structures into the second coding blocks in the luma channel and one or more third coding blocks in the chroma channel, when the coding tree block is included in an intra slice or the prediction type for the one of the one or more first coding blocks included in the inter slice is the intra prediction type; and
“partitioning the one the of one or more first coding blocks based on a shared partitioning structure into one or more fourth coding blocks in the luma channel and the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485